Thomas, J.
The defendant was sentenced by the criminal court of Pettis county to pay a fine of $50 for malicious mischief, and he brings the case here by appeal. Many errors are assigned for the reversal of the sentence, but it will not be necessary to notice but one.
The court did not submit to the jury, in its instructions, the issue as to the venue of the offense charged. Defendant was indicted for maliciously shooting a steer belonging to Isaac YY. Griffith, in Pettis county, Missouri. The evidence of the crime and the venue of the crime was wholly circumstantial, and very meager at that. Granting, however, that the evidence was sufficient to warrant a conviction, the court ought to have instructed the jury to acquit, unless they found the crime was committed in said county, and having failed to do this the judgment, will be reversed, and the cause remanded for a new trial.
All concur.